          Case 1:18-cr-00289-SHS Document 288 Filed 07/17/20 Page 1 of 1




Halscott Megaro                                         MEMO ENDORSED

   July 17 2020

  Hon. Sidney H. Stein, D.C.J
  United States District Court, SDNY
  500 Pearl Street
  New York ew York l 0007
  VIACM/ECF

          Re:                    United tates v. Bryan Duncan
          Docket#                1: 18-CR-00289-SH

   Dear Judge Stein:

  I write following our telephone conference today and respectfully request permission to file my
  argument and exhibits as to restitution and forfeiture under seal. The reason for this request is that
  my submission will refer to the contents of another sealed document and my submission will
  contain the names of victims for which the Government seeks forfeiture. The Government
  indicated that they have no objection to my filing under seal.

  For these reasons I respectfully request advance permission to file my restitution and forfeiture
  submission under seal. Thank you.




                                                        Application granted.
  AUSA Nicholas Folly
  AUSA Alexandra Rothman                                 Dated: New York, New York
  AUSA Nicholas Chiucholo                                       July 17, 2020
